        Case 1:20-cv-00112-SDG Document 44 Filed 01/27/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

IOU CENTRAL, INC.            :
d/b/a IOU FINANCIAL, INC.    :
                             :
    Plaintiff,               :
vs.                          :               CASE NO. 1:20-cv-00112-SDG
                             :
CHRISTOPHER CHADD LADD et al :
                             :
    Defendants.              :

                   PLAINTIFF’S UNOPPOSED MOTION
                  TO TRANSFER CASE AND FOR LEAVE

      Plaintiff IOU moves to transfer this case to the Eastern District of North

Carolina and for related leave, incorporating its Second Amended Complaint [SAC

Doc 43] and other documents of record as follows.

      1.     Defendants Christopher Ladd, Brittney Ladd, Rickey Van Ladd and

NDL are citizens of North Carolina, who obtained, guaranteed or benefitted from a

Promissory Note by IOU for a principal sum of $109,000.00, [SAC ¶ ¶ 7-44].

      2.     IOU seeks relief as to Defendants per their misconduct directed to

Georgia, as well as certain Property at issue [SAC ¶ ¶ 25, 64-98].

      3.     IOU filed an Amended Complaint [Doc 18], previously removing

Defendant Sheila Ladd from this case, who raised an unsupported defense of

personal jurisdiction [Doc 14].
        Case 1:20-cv-00112-SDG Document 44 Filed 01/27/21 Page 2 of 5




      4.     However, IOU just discovered that Sheila Ladd has an invalid lien

interest in the Property at issue, a Deed of Trust, requiring her to be re-joined to

this case [SAC ¶¶ 70-78]. This party will undoubtedly again object to personal

jurisdiction here, who has not yet been served.

      5.     Furthermore, IOU seeks to ultimately enforce its security interest as to

the Property at issue, including its foreclosure and title.

      4.     Given these issues, IOU moves to transfer this case to the Eastern

District of North Carolina where the property is located with the Defendants.

      5.     IOU also seeks leave to have this Motion and the SAC accepted after

the deadline of the Order [Doc 42], particularly as this Motion is filed well before

the start of the next business day and will not prejudice any party or delay this case

as detailed in the Motion. The filing of the SAC was delayed due to the discovery

of the unexpected title issue involving the Deed of Trust.

      6.     A proposed order is attached as Exhibit 1.

                                  MEMORANDUM

      The Court is requested to take judicial notice of these matters per Fed. R.

Evid. 201, including the records and dockets of the cases cited.
        Case 1:20-cv-00112-SDG Document 44 Filed 01/27/21 Page 3 of 5




I.    The Court should transfer the Case.

      Venue may be proper for a case in more than one district, such as substantial

parts of the claim at issue occurring in both districts. Kolodziej v. Mason, LEXIS

54562 *16-17, 2011 WL 2009467, at *6-*7 (N.D. Ga. 2011) [venue proper in

Georgia and Florida on breach of contract action as substantial part of events of

case occurred in Florida, where initial offer and alleged breach took place, and

Georgia, where contract formation and performance occurred but transferred case

to Florida per 28 U.S.C. § 1404]. Hartford Cas. v. Sany Am, 991 F. 2d. 1303,

1307 (N.D. Ga. 2014) [venue proper in Texas and Georgia on declaratory action

regarding accident insurance but transferred case to Texas per § 1404]

      However, per 28 U.S.C. § 1404(a). the Court may, in the interests of justice,

transfer the case to the Court “in which it could have been brought,” which

includes the Eastern District of North Carolina. Turfgrass v. Carolina Fresh

Farms, LEXIS 33633 * 12-13 (M.D. Ga. 2010) [transferred case to South

Carolina, per § 1404, citing interests of justice, as acts and omissions at issue

occurred there and defendants resided there]; Fuente Cigar v. United Tobacco,

LEXIS 57718 (N.D. Ga. 2005) [transferred case to Southern District of Florida

where it may have been brought per Florida defendants, even though venue was

also proper in the Northern District of Georgia, citing § 1404] Bell v. Rosen,
        Case 1:20-cv-00112-SDG Document 44 Filed 01/27/21 Page 4 of 5




LEXIS 126752 * 21-22, *33-34, *49-50 (S.D. Ga. 2015) [transferred case per §

1404, citing convenience of parties and witnesses and locus of factors]

      IOU will be seeking enforcement of its security interest at issue, including

foreclosure of and title to the real property at issue, ultimately requiring this case to

be in Eastern District of North Carolina, which can be transferred there now.

Chicester v. Cook, LEXIS 16624 (M.D. Fla. 2012) [explaining difference between

declaratory action and foreclosure and title to real property, requiring venue in

location of the property] The Court should transfer the case to the Eastern District

of North Carolina, where venue and jurisdiction are proper for all Defendants.

II.   Plaintiff should be granted leave to file this Motion.

      IOU’s counsel apologizes for the untimely filing of this Motion and the SAC

but realized further research and writing was required to complete them per the Deed

of Trust issue. This Motion and the SAC are filed before the start of the next

business day which the Court should accept. IOU acted in good faith in seeking this

minor relief. Buford v. City of Atlanta, LEXIS 166286 (N.D. Ga. 2011) [permitted

amended response to motion, filed 4 days after deadline, which did not prejudice

adversary] The relief will not prejudice any party. Pioneer v. Brunswick, 507 U.S.

395 (1993) [accepted late proof of claim]; Looney v. Owens, LEXIS 1827 *6-7

(N.D. Ga. Bankr. 2007) [declined to dismiss case per 2-day delay in filing status
        Case 1:20-cv-00112-SDG Document 44 Filed 01/27/21 Page 5 of 5




report, which did not injure court or any party in the case, in which plaintiff was

otherwise diligent and adequately explained the delay] This Motion is filed before

the start of the business day, which will not prejudice a party or delay this case.

                                   CONCLUSION

      IOU respectfully requests the Court accept this Motion and the SAC and

transfer the case to the Eastern District of North Carolina and grant all just relief.

                   L.R. 5.1 (C) CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

      Respectfully submitted this 27th day of January 2021.

                    By:    /s/Paul G. Wersant
                           Paul G. Wersant
                           Georgia Bar No. 748341
                           3245 Peachtree Parkway, Suite D-245
                           Suwanee, Georgia 30024
                           Telephone: (678) 894-5876
                           Email: pwersant@gmail.com
                           Attorney for Plaintiff
                           File No. 23842
